Title: From James Madison to David Porter, 20 July 1819
From: Madison, James
To: Porter, David


Dr. SirMontpellier July 20. 1819
I have recd the specimen of carved work in the War Club from the Pacific Ocean, which you put into the hands of my son in law. And I tender my sincere thanks for this mark of your polite attention. Let me add that I shall be very happy in expressing them personally at Montpr. if your occasional rambles could furnish me with an oppy. It would double the gratification to Mrs M. & myself, if Mrs. Porter could be prevailed on to take at the same time the benefit of our fine air & temperate climate.
I beg you to be assured of my great respect & that I can never cease to recollect the obligations due for the very brilliant share you have contributed to the naval glory of our Country.
